DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one belt positioned adjacently rearward of the roller, the at least one belt configured to move the uprooted plants from the tines and to move the uprooted plants rearward from the harvesting head” in lines 9-11. The claim limitation is directed to one belt; however, the claim further describes a configuration that is not possible with one belt. Applicant appears to have combined belt systems 50 and belt systems 52 from Fig. 1 into a singular belt, which renders the claim indefinite. For examination purposes, the belt will be treated as only one of the configurations.
Claims 7, 9, 16 recite similar limitations; thus, these claims are also indefinite for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7, 9-11, 13-14, 16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Malmros et al. (US 7,398,638 B2), hereinafter Malmros, in view of Harvey-Rioux et al. (US 5,447,018 A), hereinafter Harvey-Rioux.
Regarding claim 1, Malmros teaches a harvesting machine (seen in Fig. 1) configured to uproot hemp plants and process various cut portions of the plants, the harvesting machine comprising:
a main body (10) having an engine (12), the main body extending between a front side, a rear side, a first side and a second side thereof;
at least one belt (34) positioned adjacently rearward of the roller, the at least one belt configured to move the uprooted plants from the tines and to move the uprooted plants rearward from the harvesting head; and
a cutting system (Col. 2 lines 66-67 and Col. 3 lines 1-19 teach a rotatable knife device 52 that cuts the root sections) positioned adjacent the at least one belt, the cutting system operatively coupled to and controlled by the control system and configured to make at least two cuts along a length of the plant to form the cut portions.
Malmros does not teach the main body having a control system; however, the examiner takes official notice that harvesters with control systems are old and well known in the art.
Malmros does not teach a harvesting head removably coupled to the body with a roller having tines to uproot plants. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the removably coupled header with a roller having tines to uproot plants of Harvey-Rioux’s invention to the harvesting machine of Malmros in order to retain the root sections of the crops rather than cutting them.
Regarding claim 2, Malmros of the combination as set forth above teaches a separating system, the separating system configured to separate a first type of the cut portions of the plants from a second type of the cut portions of the plants (Col. 2 lines 66-67 and Col. 3 lines 1-31 teach adjustable guiding unit 60 that can send flat pieces toward an opening in the mid-section or rearward for further processing).
	Malmros discloses the claimed invention except for the separating system controlled by the control system. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a control system with the adjustable guiding unit to separate the two types of cut portions, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 3, Malmros of the combination as set forth above teaches an unloading system, the unloading system configured to move a first type of the cut portions of the plants away from the main body and into a first container and configured to move a second type of the cut portions of the plants away from the main body (Col. 2 lines 40-50 teaches conveying 
Regarding claim 5, Harvey-Rioux of the combination as set forth above teaches wherein the harvesting head comprises a second roller positioned adjacent the lower front end of the harvesting head, the second roller having tines extending therefrom such that the tines are configured to loosen soil and lift roots of the plants from the soil (Fig. 1 shows two rollers 72).
Regarding claim 7, Malmros of the combination as set forth above teaches wherein the at least one belt extends along the harvesting head and rearward along the main body (Fig. 1 shows the belt 34 extending rearward).

Regarding claim 9, Malmros teaches a harvesting machine (seen in Fig. 1) configured to uproot hemp plants and process various cut portions of the plants, the harvesting machine comprising:
a main body (10) having an engine (12), the main body extending between a front side, a rear side, an upper side, a lower side, a first side and a second side thereof, the engine of the main body facilitating mobility of the main body;
at least one belt (34) positioned adjacently rearward of the rotating structure, the at least one belt configured to move the uprooted plants from the rotating structure to move the uprooted plants rearward from the harvesting head; and
a cutting system (Col. 2 lines 66-67 and Col. 3 lines 1-19 teach a rotatable knife device 52 that cuts the root sections) positioned adjacent the at least one belt, the cutting system operatively coupled to and controlled by the control system and configured to make at least two cuts along a length of the plant to form the cut portions.
Malmros does not teach the main body having a control system; however, the examiner takes official notice that harvesters with control systems are old and well known in the art.

Harvey-Rioux teaches a harvesting head configured to be removably coupled to the front side of the main body (Col. 5 lines 25-31 teach the harvester head has a quick disconnect mechanism), the harvesting head including rotating structure sized and configured to draw roots of the plants from the soil (Fig. 1 shows two rotors 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the removably coupled header with a rotating structure to uproot plants of Harvey-Rioux’s invention to the harvesting machine of Malmros in order to retain the root sections of the crops rather than cutting them.
Regarding claim 10, Malmros of the combination as set forth above teaches a separating system, the separating system configured to separate a first type of the cut portions of the plants from a second type of the cut portions of the plants (Col. 2 lines 66-67 and Col. 3 lines 1-31 teach adjustable guiding unit 60 that can send flat pieces toward an opening in the mid-section or rearward for further processing).
Malmros discloses the claimed invention except for the separating system controlled by the control system. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a control system with the adjustable guiding unit to separate the two types of cut portions, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 11, Malmros of the combination as set forth above teaches an unloading system, the unloading system configured to move a first type of the cut portions of the plants away from the main body and into a first container and configured to move a second type of the cut portions of the plants away from the main body (Col. 2 lines 40-50 teaches conveying 
Regarding claim 13, Harvey-Rioux of the combination as set forth above teaches wherein the rotating structure comprises at least one roller with tines extending therefrom (Fig. 1 shows rotors 72 with tines 76).
Regarding claim 14, Harvey-Rioux of the combination as set forth above teaches wherein the at least one roller extends and is positioned adjacent a lower front end of the harvesting head (Fig. 1 shows rotors 72 are at the lower front end).
Regarding claim 16, Malmros of the combination as set forth above teaches wherein the at least one belt extends along the harvesting head and rearward along the main body (Fig. 1 shows the belt 34 extending rearward).

Regarding claim 18, Malmros teaches a method of harvesting hemp plants and processing various cut portions of the hemp plants, the method comprising:
moving the uprooted plants from the rotating structure with at least one belt to move the uprooted plants rearward from the harvesting head (Fig. 1 shows belt 34 that transports the plants); and 
making at least two cuts along a length of the uprooted plants with a cutting system of the harvesting machine to form the cut portions (Col. 2 lines 66-67 and Col. 3 lines 1-19 teach a rotatable knife device 52 that cuts the root sections).
However, Malmros does not teach pulling roots from the soil with a rotating structure. 
Harvey-Rioux teaches a method of harvesting comprising: pulling roots of the plants from the soil with rotating structure along a front side of a harvesting head removably coupled to a front side of a harvesting machine (Col. 5 lines 32-50 teach the rotors sweep through soil and uproot plants).   

Regarding claim 19, Malmros of the combination as set forth above teaches separating a first type of the cut portions of the plants from a second type of the cut portions of the plants and moving at least one of the first type and the second type of the cut portions to one or more containers (Col. 2 lines 40-50, Col. 2 lines 66-67, and Col. 3 lines 1-19 teaches conveying detached crop sections 24 to a receiver 36 while guiding unit 60 guides cut pieces toward the mid-section).
	Regarding claim 20, Malmros of the combination as set forth above teaches wherein the separating comprises separating a third type of the cut portions of the plants (Col. 2 lines 40-50, Col. 2 lines 66-67, and Col. 3 lines 1-31 teach three separate groups of cut portions).
Regarding claim 21, Malmros of the combination as set forth above teaches moving a first type of the cut portions of the plants away from the main body and into a first container and moving a second type of the cut portions of the plants away from the main body (Col. 2 lines 40-50 teaches conveying detached crop sections 24 to a receiver 36, and Col. 2 lines 66-67 and Col. 3 lines 1-19 teaches guiding flat pieces out through an opening).
Regarding claim 22, Harvey-Rioux of the combination as set forth above teaches loosening soil with the harvesting head prior to pulling the roots of the plants from the soil (Col. 5 lines 32-50 teach the rotor teeth sweep through soil and loosen the soil and uproot the plants).
Regarding claim 23, Harvey-Rioux of the combination as set forth above teaches wherein the loosening comprises loosening soil with tines extending from a roller of the rotating structure (Col. 5 lines 32-50 teach the rotor teeth sweep through and loosen the soil).

Claims 4, 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Malmros et al. (US 7,398,638 B2), hereinafter Malmros, in view of Harvey-Rioux et al. (US 5,447,018 A), hereinafter Harvey-Rioux, further in view of Wieker (US 2018/0035610 A1).
Regarding claim 4, the combination of Malmros in view of Harvey-Rioux as set forth above does not teach a vibrating component.
Wieker teaches a vibrating component associated with the main body, the vibrating component configured to vibrate to assist removing excess soil from the roots of the plants ([0044] teaches a shaking conveyor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the vibrating component of Wieker’s invention to the harvester of Malmros in view of Harvey-Rioux in order to mechanically separate harvested components.
Regarding claim 12, the combination of Malmros in view of Harvey-Rioux as set forth above does not teach a vibrating component.
Wieker teaches a vibrating component associated with the main body, the vibrating component configured to vibrate to assist removing excess soil from the roots of the plants ([0044] teaches a shaking conveyor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the vibrating component of Wieker’s invention to the harvester of Malmros in view of Harvey-Rioux in order to mechanically separate harvested components.
Regarding claim 24, the combination of Malmros in view of Harvey-Rioux as set forth above does not teach vibrating with a vibrating component.
Wieker teaches vibrating the roots of the plants with a vibrating component coupled to the harvesting machine to remove the soil from the roots (0044] teaches a shaking conveyor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include vibrating the plants with the vibrating component of Wieker’s invention to the .

Claims 6, 8, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malmros et al. (US 7,398,638 B2), hereinafter Malmros, in view of Harvey-Rioux et al. (US 5,447,018 A), hereinafter Harvey-Rioux, further in view of Henne (US 10,426,090 B2).
Regarding claim 6, the combination of Malmros in view of Harvey-Rioux as set forth above does not teach a rear trailer 
Henne teaches a rear trailer configured to be removably coupled to the rear side of the main body (Fig. 1 shows container T coupled to the body).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the removably coupled rear trailer from XX’s invention to the harvesting machine of Malmros in view of Harvey-Rioux as rear trailers are old and well known in the art for use with harvesters.
Regarding claim 8, the combination of Malmros in view of Harvey-Rioux as set forth above does not teach a side chute.
Henne teaches wherein the main body includes a side chute extending from the main body (Fig. 1 shows chute 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the side chute from Henne’s invention to the harvesting machine of Malmros in view of Harvey-Rioux as side chutes are old and well known in the art to include on harvesters.
Regarding claim 15, the combination of Malmros in view of Harvey-Rioux as set forth above does not teach a rear trailer 
Henne teaches a rear trailer configured to be removably coupled to the rear side of the main body (Fig. 1 shows container T coupled to the body).

Regarding claim 17, the combination of Malmros in view of Harvey-Rioux as set forth above does not teach a side chute.
Henne teaches wherein the main body includes a side chute extending from the main body (Fig. 1 shows chute 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the side chute from Henne’s invention to the harvesting machine of Malmros in view of Harvey-Rioux as side chutes are old and well known in the art to include on harvesters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morris et al. (US 2018/0249634 A1) discloses a harvester that lifts plant material off  the ground using tines before it is fed to conveying augers that transfer the material centrally, then rearward toward a vibrating conveyor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671